Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/739,157 and US 10,590,080 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claimed, filed February 26, 2021, caused the withdrawal of the rejection of claims 1, 2, 4-13, 15-25, and 27-30 under 35 U.S.C. 103 as being unpatentable over Takeda (US 2009/0072727) in view of Murase et al. (US 2009/0096356) as set forth in the Office action mailed December 2, 2020.
The approval of the terminal disclaimer, filed February 26, 2021, caused the withdrawal of the rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,590,080 as set forth in the Office action mailed December 2, 2020.
The approval of the terminal disclaimer, filed February 26, 2021, caused the withdrawal of the rejection of claims 1-30 on the ground of nonstatutory double 
The prior art fails to teach or make obvious compounds that meets the applicant’s claimed formula 20, where X1 is S or D1 or D2 is formula 33-38.  The closest prior art, Takeda (US 2009/0072727) (hereafter “Takeda”) teaches an electroluminescent device comprising a light emitting layer comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer and a cathode (paragraphs [0383]-[0385]).  Takeda teaches the light emitting layer can comprise the compounds the meet the following formula, 
    PNG
    media_image1.png
    186
    209
    media_image1.png
    Greyscale
, where A can be phenyl, n can be 2, and at least two of R1-R8 can form a fused ring (paragraphs [0041]-[0085]).  Takeda specifically teaches the following compounds 
    PNG
    media_image2.png
    117
    114
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    112
    116
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    95
    131
    media_image4.png
    Greyscale
 (paragraph [0099]).  These compounds are similar the formulae claimed by the applicant’s except either the compound does not comprise a carbazole group with an additional fused ring group.  The Takeda nor the prior art fails to teach or make obvious modify the compounds of Takeda to arrive at the applicant’s claimed invention; therefore, claims 1, 2, 4-13, 15-19, 21-25, and 27-33 (renumbered 1-29) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796